Citation Nr: 0922509	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the above claim.

In May 2008, the Board denied service connection for 
hepatitis C.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2009 order, the Court vacated the 
Board's May 2008 decision and remanded the matter to the 
Board for action consistent with the April 2009 Court order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed hepatitis C 
was incurred in service due to the in-service risk factor of 
being inoculated with a contaminated jet injector.  In 
statements of record, the Veteran asserts that the jet 
injector used during the immunization process was not 
sterilized after every use, at least 20 people were injected 
at one time, and that he was injected after another 
serviceman, [redacted], who later told the Veteran that 
he was afraid that the Navy would find out that he had a new 
form of hepatitis.  

The Veteran's service treatment records are silent for any 
indication of hepatitis C in service.  An inservice 
examination in September 1980 does show that the Veteran had 
tattoos on both hands, which were not present at induction.  
No other risk factors were contained in the Veteran's service 
records.  Post-service medical evidence show that the Veteran 
was first diagnosed as having hepatitis C in November 1999.  
The post-service medical records do not indicate the cause of 
the Veteran's diagnosed hepatitis C or report any post-
service risk factors for hepatitis C.  

The Veteran has made numerous statements contending that his 
hepatitis C was caused by inservice inoculations.  The Board 
must consider the Veteran's lay statements concerning his 
observation during the immunization process.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, the 
service treatment records show that the Veteran obtained 
tattoos while in service.  Thus, an examination is warranted 
to determine the current nature and likely etiology of the 
Veteran's diagnosed hepatitis C.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology 
of his hepatitis C.  The claims file 
must be made available to the examiner 
prior to the examination.  

Based on various possible means of 
exposure to hepatitis C both generally 
and in this case, and the clinical 
progress of this Veteran's disease, the 
examiner should address the following: 

Is it at least as likely as not (i.e., 
is there a 50/50 chance) that the 
Veteran's hepatitis C is etiologically 
related to his period of service, to 
include from inoculations administered 
through jet injector air guns or 
tattoos?  In answering this question, 
the examiner should consider the 
Veteran's lay testimony regarding 
having been inoculated with a 
contaminated needle in service.  

The examiner should also address post-
service risk factors.  The examiner 
should discuss whether any symptoms of 
hepatitis C were manifested during 
service and whether the period of time 
from discharge from service to the 
initial diagnosis has any effect on the 
analysis regarding the likelihood that 
hepatitis C was in fact contracted 
during military service.

A complete rationale for any opinion 
must be provided.

2.  Thereafter, readjudicate the 
Veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




